OMB APPROVAL OMB Number: 3235-0080 Expires: February 28, 2009 Estimated average burden hours per response: 1.00 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 25 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number GulfMark Offshore, Inc., NASDAQ Global Select Market (Exact name of Issuer as specified in its charter, and name of Exchange where security is listed and/or registered) 10111 Richmond Avenue, Suite 340Houston, TX77042 (Address, including zip code, and telephone number, including area code, of Issuer’s principal executive offices) Common Stock, par value $0.01 (Description of class of securities) Please place an X in the box to designate the rule provision relied upon to strike the class of securities from listingand registration: o17 CFR 240.12d2-2(a)(1) o17 CFR 240.12d2-2(a)(2) o17 CFR 240.12d2-2(a)(3) o17 CFR 240.12d2-2(a)(4) oPursuant to 17 CFR 240.12d2-2(b), the Exchange has complied with its rules to strike the class of securities from listing and/or withdraw registration on the Exchange.1 xPursuant to 17 CFR 240.12d2-2(c), the Issuer has complied with the rules of the Exchange and the requirements of 17 CFR 240.12d2-2(c) governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. Pursuant to the requirements of the Securities Exchange Act of 1934, GulfMark Offshore, Inc. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing the Form 25 and has caused this notification to be signed on its behalf by the undersigned duly authorized person. July 19, 2007 By /s/ Edward A. Guthrie Executive V.P. – Finance & Chief Financial Officer Date Name Title 1Form 25 and attached Notice will be considered compliance with the provisions of 17 CFR 240.19d-1 as applicable. See General Instructions. This voluntary delisting is a result of GulfMark Offshore, Inc.’s pending move to the New York Stock Exchange (“NYSE”). GulfMark Offshore, Inc.’s first day of trading on the NYSE will be Friday, July 20, 2007. SEC 1654 (03-06) Persons who respond to the collection of information contained inthis form are not required to respond unless the form displays acurrently valid OMB control number.
